BOOTH, Judge.
This cause is before us on appeal from an order of the Unemployment Appeals Commission affirming the appeals referee’s finding that Appellant did not qualify for unemployment benefits because she voluntarily left her employment. Appellant maintains that she was compelled to leave her job, and did not voluntarily leave. We have not been provided with a transcript of the hearing, and the record before us does not reveal any error below. Estrada v. Unemployment Appeals Comm’n, 693 So.2d 1091, 1092 (Fla. 5th DCA 1997). We therefore AFFIRM.
PADOVANO, J., concurs.
BENTON, J., dissents with opinion.